Citation Nr: 1814586	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-20 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a compensable schedular rating for hearing loss, left ear.

2. Entitlement to an extra-schedular rating for hearing loss, left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board finds that the evidence of record has raised the issue of entitlement to an extra-schedular rating.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) see also King v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1829 (Dec. 21, 2017).  This matter is best addressed as a separate issue for appellate review and is reflected on the title page.

In this decision, the Board denies entitlement to a compensable schedular rating for hearing loss, left ear.  The issue of entitlement to an extra-schedular rating for hearing loss, left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric examination corresponds to no greater than a level I hearing loss for the Veteran's service-connected left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for a hearing loss, left ear have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the noncompensable rating currently assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100 does not accurately reflect the severity of his disability.
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2017).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Where, as in this case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).
After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected hearing loss, left ear at any time during the period under review.
In this regard, the Veteran was afforded a VA audiological examination in September 2011 during which an audiogram documented puretone thresholds of 20, 25, 50, and 55 decibels in the left ear, and 20, 15, 25, and 30 decibels in the right ear at 1000, 2000, 3000, and 4000 Hertz, resulting in average puretone thresholds of 37.5 decibels in the left ear and 22.5 decibels in the right.  Speech audiometry revealed speech recognition ability of 94 percent in both the left ear and the right ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear and Level I hearing loss in the right ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable disability rating is assigned under Table VII.   
There are no further audiometric findings of record.
The Board has taken into consideration the Veteran's complaints regarding the impact of his hearing loss on his daily life, and the VA examiner also discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board acknowledges and sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing in restaurants, and public places with loud music, and difficulty concentrating.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and the September 2011 VA examination performed during the course of the appeal shows that the Veteran's left ear hearing loss did not warrant a compensable evaluation.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Additionally, the Board notes that the Veteran has not alleged that his left ear hearing loss has worsened since the September 2011 VA examination.  The Board acknowledges that the Veteran requested and was issued a left ear hearing aid during a November 2011 VA Nashville appointment; however, he also simultaneously reported no remarkable changes in his ear-related symptoms since his September 2011 VA examination.  See November 2011 VA Nashville Records.  
In short, the audiometric findings are the most probative medical evidence of record as to the nature of the Veteran's hearing loss, and they reveal that the Veteran's hearing loss does not warrant a compensable schedular rating.  There is currently no medical evidence of record which indicates that the Veteran's measurable hearing loss is of sufficient severity to be assigned a compensable rating, nor has any fault with the examination of record been shown.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings. Accordingly, the preponderance of the evidence is against the claim of entitlement to a compensable schedular rating for hearing loss, left ear.
The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b).


ORDER

A compensable schedular rating for hearing loss, left ear is denied.






REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue of entitlement to an extra-schedular rating for hearing loss, left ear.

As previously noted, the Board finds the issue of entitlement to an extra-schedular rating has been reasonably raised by the evidence of record.  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16   (2008). 

In this regard, the Board notes that during a September 2011 VA audiological examination, the Veteran reported instances of vertigo lasting for a week at a time occurring four or five times a year.  However, it is unclear as to whether the Veteran's vertigo is related to his service-connected left ear hearing loss.  This information is relevant to the first Thun inquiry regarding whether there is an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate.  Therefore, the Board finds that a remand is necessary in order to obtain an additional VA opinion.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Send the claims file to a VA audiologist to obtain an opinion regarding the etiology of the Veteran's vertigo.  If an examination is deemed necessary to answer the question presented, one should be scheduled.  A copy of the remand must also be reviewed by the examiner.  Following review of the claims file, and the remand, the examiner is to address the following:

 (a) Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed vertigo is caused or aggravated by his service-connected left ear hearing loss?  The examiner is asked to specifically address the September 2011 VA examination report in which the Veteran reported instances of vertigo lasting for a week at a time four or five times a year.  The examiner is also asked to specifically address November 2012 VA treatment records documenting recurrent vertigo episodes with possible vestibular neuritis.   

If the vertigo was neither caused nor aggravated by the hearing loss, the examiner should indicate what is the most likely etiology of the Veteran's vertigo, and whether that condition is in any way causally related to the Veteran's service-connected left ear hearing loss.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. After completing the above development, the AOJ should make a formal determination as to whether referral to the Director of Compensation and Pension Service for consideration of an extraschedular rating is warranted; if such is warranted, the AOJ should proceed with the referral.

4. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


